Citation Nr: 1404307	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel
 






INTRODUCTION

The Veteran had active military service from April 1941 to September 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2013).


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to hazardous noise exposure sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A claimant has the responsibility to present and support a claim for.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he has bilateral hearing loss disability that is related to hazardous noise exposure sustained in active service.  Specifically, he reports that during service he was exposed to hazardous noise in the form of construction and demolition noise, that he regularly worked with explosives as part of his job duties, and that that noise caused his hearing impairment.
The Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was that of a foreman construction.  The Veteran's report of hazardous noise exposure is consistent with his MOS.  Therefore, the Board concedes the Veteran's exposure to hazardous noise during active service.  

The Veteran's service treatment records (STRs) are unavailable, as they were destroyed by fire at the National Personnel Records Center (NPRC).  However, the Veteran is competent to report that he first experienced hearing impairment during active service and has continued to experience such since his separation from service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.    

In July 2013, the Veteran was afforded a VA audiology evaluation.  At that time, the examiner diagnosed profound bilateral sensorineural hearing loss.  The examiner noted that an opinion regarding the etiology of the Veteran's bilateral hearing loss disability could not be made without resorting to speculation.  In this regard, the examiner noted that, while the Veteran had hazardous noise exposure in-service, he also had occupational noise exposure subsequent to his separation from active service, and there were no service records available to determine if there was documented hearing impairment during active service.

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this case, the VA examiner was unable to provide an opinion without resorting to speculation and based this on a finding that the Veteran had both in-service and post-service occupational noise exposure and that there were no STRs to identify the presence of hearing impairment at separation.  The absence of medical records cannot be the sole basis for a negative etiological opinion, especially when a Veteran, as is the case here, has competently reported that he first experienced hearing impairment in service and that those symptoms have continued since separation from service.  Further, the mere presence of post-service occupational noise exposure does not mean that the Veteran's hearing impairment was not first the result of in-service noise exposure.  For these reasons, the July 2013 opinion is not an adequate basis for a denial of entitlement to service connection.

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify hearing impairment, and his statements are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced hearing impairment in active service and that he has continued to experience hearing impairment since separation from service.  These statements are found credible by the Board.  The July 2013 opinion is not probative evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


